Filed 7/29/13 P. v. Piper CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----



THE PEOPLE,                                                                                  C072717

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR79895)

         v.

COREY GENE PIPER,

                   Defendant and Appellant.




         Appointed counsel for defendant Corey Gene Piper has asked us to review the
record to determine whether there exist any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         Defendant was stopped for a minor traffic infraction. A prescription pill fell to the
ground when he got out of his car. After defendant consented to a search of the car, an
officer noted a female passenger trying to conceal something in her purse. Defendant
first said he would take responsibility for whatever was inside the purse; it was then




                                                             1
found to contain a loaded .380-caliber pistol. Defendant then said the pistol was not his
and his “mind was blown” over its presence in the purse. Defendant’s passenger said the
pistol was under the driver’s seat, and she slipped it into her purse when they were
stopped. The firearm was not registered to defendant.
       Defendant pleaded guilty to carrying a loaded firearm in a public place, a felony,
(Former Pen. Code, § 12031, subd. (a)(1))1 and the trial court placed him on three years
of formal probation.
       Subsequently defendant admitted to violating his probation by failing to appear in
court and the trial court terminated his probation, sentenced him to three years in county
jail (§ 1170, subd. (h)), imposed various fines and fees, and awarded him 289 days of
presentence credit (145 actual and 144 conduct).
       Defendant appeals. He did not obtain a certificate of probable cause.
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days elapsed, and we received no communication from defendant. Having undertaken an
examination of the entire record, we find no arguable error that would result in a
disposition more favorable to defendant.




1 Further undesignated statutory references are to the Penal Code. Section 12031 was
subsequently repealed and reenacted as section 25850.

                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                                  DUARTE   , J.



We concur:



         MAURO                    , Acting P.J.



             HOCH                , J.




                                        3